NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2016*
                               Decided February 3, 2016

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 15-2173

PRIEST JOHNSON,                                 Appeal from the United States District
     Petitioner-Appellant,                      Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 14-CV-879
DENISE SYMDON, Administrator of the
Division of Community Corrections,              Nancy Joseph,
       Respondent-Appellee.                     Magistrate Judge.

                                       ORDER

       Priest Johnson appeals from the district court’s denial of his petition under 28
U.S.C. § 2254 for a writ of habeas corpus, in which he challenged several conditions of
community supervision that were imposed before his parole was revoked. Because



      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C). Furthermore we have revised the caption to name the state officer who has
custody of the petitioner. See Rule 2(a) of the Rules Governing Habeas Corpus Petitions;
Bridges v. Chambers, 425 F.3d 1048, 1049 (7th Cir. 2005).
No. 15-2173                                                                         Page 2

Johnson was reincarcerated and is no longer subject to those conditions, we vacate and
remand with instructions to dismiss the case as moot.

       After serving fifteen years in prison on his state-court conviction for sexual
assault of a child, Johnson was released in 2013 on parole, subject to several
community-supervision conditions, including limitations on his access to computers and
public libraries. He challenged some conditions in state court in two unsuccessful habeas
petitions. (The record does not reflect which conditions he challenged.) His appeals were
dismissed for failure to prosecute, and he did not seek review by the Wisconsin Supreme
Court. After the dismissals, Johnson sought (from the Wisconsin Department of
Corrections) administrative review of his challenges to the conditions restricting
computer and library use. When his challenges were denied administratively, he did not
seek judicial review.

        Meanwhile Johnson violated his parole and in 2013 was reincarcerated pursuant
to his original 20-year prison term.

        Back in prison, Johnson petitioned under § 2254 for a writ of habeas corpus, again
challenging the community-supervision conditions on computer and library use, which,
he argued, violated his First Amendment rights and his right to access the courts for
redress. Johnson conceded that he procedurally defaulted his claims both by failing to
complete a round of Wisconsin’s appellate process and by failing to seek judicial review
of his administrative challenge. He argued that the default was excused because the
conditions placed upon him—the restrictions on accessing the Internet or library—
prevented him from performing legal research to support his state-court filings and
effectively denied him access to the courts.

        The magistrate judge, presiding with the parties’ consent, denied Johnson’s
petition because she found that he had failed to show cause for his procedural default.
She explained that the right of access to the courts does not require use of “sophisticated
tools” like a computer, and even if he could not access a library, he could have filed a
brief in the state appellate court reiterating arguments that he already had researched
and presented to the state trial court. She noted that Johnson had been reincarcerated by
the time he sought administrative review of the community-supervision conditions, and,
in any event, the state had said it would reevaluate the conditions upon his re-release.
Finally she granted him a certificate of appealability on the question whether his lack of
access to a library prevented him from pursuing his appeals.
No. 15-2173                                                                              Page 3

       On appeal Johnson disputes the magistrate judge’s conclusions and maintains
that his default should be excused. He argues that the magistrate judge underestimated
the necessity of access to a library and the Internet to perform competent legal research.
And he disagrees with the judge’s suggestion that merely reiterating his arguments
would have sufficed on appeal; he maintains that he was unfamiliar with the appellate
court’s filing requirements and that he needed to research substantive law to bolster his
case.

       The state, for its part, injects the threshold argument that Johnson’s
reimprisonment in 2013 rendered his case moot because the community-supervision
conditions no longer applied to him. Thus, argues the state, the district court should not
have adjudicated Johnson’s petition on the merits.

        Article III of the Constitution limits the jurisdiction of federal courts to live cases
and controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). When the issue presented is no
longer live, or the plaintiff lacks a personal stake in the outcome, a case becomes moot.
Id.; Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012). And this Court must “dismiss a
case as moot when it cannot give the petitioner any effective relief.” A.M. v. Butler, 360
F.3d 787, 790 (7th Cir. 2004) (citing Spencer, 523 U.S. at 7).

       The state is correct that Johnson’s contentions are moot. The community-
supervision conditions imposed on Johnson in 2013 were no longer in effect when
Johnson filed his petition in 2014 from prison. (Although Johnson was re-released on
parole in September 2015, he does not contend that state again imposed the same
conditions.) The district court should have dismissed the petition because it could not
grant any effectual relief.

       The judgment is VACATED and the case is REMANDED to the district court
with instructions to dismiss the petition as moot.